COMMENT
The amendments to the claims filed on 13 December 2021 are entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are patent eligible because while the claims recite judicial exceptions, the claims recite a practical application of having a multiple dose model which is more efficient and powerful than conventional single dose models known in the prior art.
The prior art does not teach pharmacokinetic modeling of antibodies with attributes wherein there are a plurality of doses of attributes.
The prior art does not teach the equations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	5 February 2022